DETAILED ACTION

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 16-20, drawn to a method of directional drilling using breakover torque , classified in E21B7/04.
II. Claims 10-15, drawn to directional drilling through hook load identification, classified in E21B3/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different mode of operation. In fact, group I focuses on using the determination of a breakover torque to unwind the string while group II uses hook load in the directional drilling process.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ms. Vera Suarez on 08/23/2022 a provisional election was made without traverse to prosecute the invention of Group !, claims 1-9 and 16-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gillan (US 20190301273) and Boone et al. (US 20090078462).

Regarding claims 1, 6 and 16, Gillan discloses a method of transitioning from rotary drilling to slide drilling while maintaining a bit (175) of a bottom hole assembly (170) on a wellbore bottom (fig 1), wherein the method comprises:(a) recording a first measured toolface value of the bottom hole assembly ([0023] discloses the measurement of the toolface orientation and storing data in memory), wherein the bottom hole assembly is coupled to a drill string (155) (fig 1); (c) identifying a breakover torque for the drill string (fig 3, step 508, fig 5, [0070] ); (d) performing rotary drilling ( step 510, fig 5, [0071]); (e) recording a second measured toolface value while the bit remains on the wellbore bottom ([0036] discloses that the detection performed by the sensors, including the toolface sensor may be performed continuously meaning that the measurement of the toolface is also done while bit remains on the wellbore bottom, see fig 5;; (g) calculating, while the bit remains on the wellbore bottom, an unwind amount to unwind the drill string (steps 516 and 518, fig 5); and (h) unwinding the drill string by the unwind amount to bring the second measured toolface value closer to the target toolface value while the bit remains on the wellbore bottom (steps 520 and 522, fig 5, [0072] discloses unwinding drill string by removing trapped torque, step 522 represents starting slide drilling process which represents maintaining string at a target toolface ).
Gillan is silent regarding identifying a correlation between the first measured toolface value and a first quill position of a quill coupled to the drill string and receiving, while the bit remains on the wellbore bottom, a target toolface value.
Boone teaches identifying a correlation between the first measured toolface value and a first quill position of a quill coupled to the drill string ([0141] ) and receiving, while the bit remains on the wellbore bottom, a target toolface value ([0064] discloses comparing actual orientation of toolface with toolface orientation received from input 510h, furthermore [0064] discloses that the toolface orientation input is based on a constantly updating plan, meaning that the process is continuous and performed during drilling including while the bit is at bottom).
(Claim 6) Boone further discloses that the drill string is not rotating when the first measured toolface value is recorded ([0141]); and wherein identifying the correlation between the first measured toolface value and the first quill position comprises referencing rotation of the drill string relative to the first quill position ([0141]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Gillan  and Boone before him or her, to modify the method disclosed by Gillan to include steps b) and g) as taught by Boone in order to provide accurate directional drilling.

Regarding claim 7, Gillan further discloses that the breakover torque for the drill string comprises: capturing a torque measurement while increasing a rotations per minute ("RPM") of the drill string (fig 3); and recording a number of revolutions required to reach maximum off-bottom rotating torque as the breakover torque (fig 3).

Regarding claim 8, Gillan further discloses performing rotary drilling comprises rotary drilling at a WOB indicator setpoint and a flow rate setpoint ([0068]); and wherein the method further comprises, after performing rotary drilling and before the second measured toolface value is recorded, reducing an RPM of the drill string to zero while maintaining the WOB indicator at the WOB indicator setpoint and the flow rate at the flow rate setpoint (step 414, fig 4).


Allowable Subject Matter

Claims 2-5, 9, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672        

08/23/2022